Title: To Thomas Jefferson from Thomas Munroe, 16 September 1803
From: Munroe, Thomas
To: Jefferson, Thomas


            
              Sir,
              Washington 16th September 1803
            
            The Post of last night brought a Letter from you to Mr. Latrobe, which I will forward to him immediately I can ascertain where it will probably find him—. He came to the City on the evening of the 9th. Instant, and, I am informed, went off in the Stage yesterday morning—I saw him once only, and then had but a few minutes conversation with him—I do not know when he is to be here again, or what he expects to have done before the meeting of Congress—the enclosed Letter, however, I presume, contains a full account of the progress & State of the public buildings, and of all matters committed to him by the President, as he told me he should write such a Letter before he left the City.—
            The Carters and most of the Labourers on the Streets were discharged four or five days ago—A few hands have since been employed in making some repairs which were deemed absolutely necessary about the Capitol, the bridge at the presidents gate &c—Several other jobs were pointed out by different inhabitants on Pennsya. avenue elsewhere which they importuned me much to have done but I have declined doing any thing, until your return, that was not absolutely necessary & directed by you.—I enclose a Memdm of disbursements since 31t. ulto. (the date of my last sketch) which, with prior Expenditures, Amt. to about $22,000 leaving about $28,000 of the $50,000 unexpended.—I have lately recd $1200 more of Genl Forrests debt; about $400 still remains due from him—I have also recd a few hundred Dollars from other Debtors against whom suits have been brought—. The receipts for the year 1803 will be very small indeed I fear—I have not been able to sell a single Lot since the last Session of Congress—The effects of the public sales at $10. 20 & 30 ⅌ lot, last year will long be felt I’m afraid—the few offers I have recd this year have been so very low as to forbid the thought of accepting them, conceiving it would have been unwarrantably sacraficing the property.—
            I have the honor to be with the greatest respect, Sir Yr mo Ob Servt.
            
              
                Thomas Munroe
              
            
          